Citation Nr: 1745529	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder, including as due to service-connected PTSD.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, including as due to a service-connected disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral carpal tunnel syndrome or peripheral neuropathy of the bilateral upper extremities, including as due to a service-connected disability.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome of the wrists, including as due to a service-connected disability.

7.  Entitlement to a disability rating greater than 50 percent for PTSD.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1972, including in combat in the Republic of Vietnam from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for a low back disability (which was characterized as transitional lumbarization, lumbosacral spine), bilateral hearing loss, and for hypertension and bilateral carpal tunnel syndrome or peripheral neuropathy of the bilateral upper extremities (which was characterized as bilateral, mild carpal tunnel syndrome claimed as peripheral neuropathy, upper extremities), each including as due to a service-connected disability.  The RO also denied the Veteran's claims for a disability rating greater than 50 percent for PTSD and for a TDIU.

In July 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed that the AOJ schedule the Veteran for a Board hearing.  A Board hearing was held in December 2016 before the undersigned.

The Veteran did not submit a substantive appeal with regard to the issue of entitlement to service connection for a psychiatric disability other than PTSD.  The Board listed this issue on its previous remand as being on appeal and the Board took testimony on the issue at the December 2016 hearing.  Thus, the claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, is before the Board.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

The reopened claims of entitlement to service connection for bilateral carpal tunnel syndrome of the wrists and a low back disability, entitlement to a rating in excess of 70 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD caused or aggravated his major depressive disorder.

2.  In a rating decision dated on November 4, 2005, and issued to the Veteran and his service representative on November 15, 2005, the AOJ reopened the previously denied service connection claim for bilateral hearing loss and denied this claim on the merits; this decision was not appealed nor was new evidence received within the year of notice of the decision and it became final.

3.  In a rating decision dated on November 1, 2006, and issued to the Veteran and his representative on November 6, 2006, the AOJ denied the Veteran's request to reopen a previously denied service connection claim for a low back disability (which was characterized as transitional lumbarization, lumbosacral spine); although the Veteran timely disagreed with this decision, he did not perfect a timely appeal and this decision became final.

4.  In a decision issued on November 24, 2008, the Board denied, in pertinent part, the Veteran's claims of service connection for hypertension and bilateral carpal tunnel syndrome or peripheral neuropathy of the upper extremities; this decision was not appealed and became final.

5.  The evidence received since the November 2005 rating decision is either cumulative or redundant of evidence previously submitted in support of the claim of service connection for bilateral hearing loss and does not relate to an unestablished fact necessary to substantiate this claim.

6.  The evidence received since the November 2006 rating decision is neither cumulative nor redundant of evidence previously submitted in support of the Veteran's claim of service connection for a low back disability and relates to an unestablished fact necessary to substantiate the claim.

7.  The evidence received since the November 2008 Board decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for hypertension and does not relate to an unestablished fact necessary to substantiate the claim.

8.  The evidence received since the November 2008 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral carpal tunnel syndrome of the wrists, including as due to a service-connected disability, because it shows that the Veteran experiences current bilateral carpal tunnel syndrome of the wrists which may be attributable to active service.

9.  The Veteran's service-connected PTSD is manifested by, deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.


CONCLUSIONS OF LAW

1. The current psychiatric disability, diagnosed as major depressive disorder, was incurred in active service as due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The November 2005 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  

3.  Evidence received since the November 2005 RO decision in support of the claim of service connection for bilateral hearing loss is not new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The November 2006 rating decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  

5.  Evidence received since the November 2006 RO decision in support of the claim of service connection for a low back disability is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The November 2008 Board decision, which denied the Veteran's claims of service connection for hypertension and for bilateral carpal tunnel syndrome or peripheral neuropathy of the bilateral upper extremities, each including as due to a service-connected disability, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2016).

7.  Evidence received since the November 2008 Board decision in support of the claim of service connection for hypertension is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  Evidence received since the November 2008 Board decision in support of the claim of service connection for bilateral carpal tunnel syndrome is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In response to a request from the AOJ for the Veteran's complete Social Security Administration (SSA) records, SSA notified VA in February 2016 that these records had been destroyed.  It is reasonably certain these records no longer exist and further efforts to obtain them are not required.  Cf. 38 U.S.C.A. § 5103A(c)(2) (West 2014).

The Veteran and his representative have not alleged any other deficiencies in either the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence

In November 2005, the AOJ, in pertinent part, reopened the Veteran's previously denied service connection claim for bilateral hearing loss and denied this claim on the merits.  The Veteran also did not submit any relevant evidence or argument within 1 year of the November 2005 rating decision which would render it non-final for VA adjudication purposes.  38 C.F.R. § 3.156(b); see Buie v Shinseki, 24 Vet. App. 242, 251-52.  The decision thus became final.  38 U.S.C.A. § 7105(c).

In November 2006, the AOJ denied the Veteran's request to reopen a previously denied service connection claim for a low back disability.  Although the Veteran timely disagreed with this decision, he did not perfect a timely appeal and it became final.  In a November 2008 decision, the Board denied, in pertinent part, the Veteran's claims of service connection for hypertension and for bilateral carpal tunnel syndrome or peripheral neuropathy of the bilateral upper extremities, each including as due to a service-connected disability; this decision also was not appealed and became final.  38 U.S.C.A. §§ 7104, 7105, 7266; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 20.1100.  

The claims of service connection for bilateral hearing loss, a low back disability, hypertension, and for bilateral carpal tunnel syndrome or peripheral neuropathy of the bilateral upper extremities may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran filed an application to reopen these claims in statements on a VA Form 21-4138 which was received by the AOJ on February 12, 2009.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for bilateral hearing loss, a low back disability, and for hypertension, the evidence before VA at the time of the prior final decisions consisted of the Veteran's service treatment records, post-service VA and private treatment records, and his statements.  

The AOJ concluded in the November 2005 rating decision that, although the evidence demonstrated that the Veteran experienced current disability due to bilateral hearing loss, it was not related to any incident of active service.  The claim for bilateral hearing loss was reopened and denied on the merits.  

The AOJ subsequently concluded in the November 2006 rating decision that the evidence, although new, again showed only that the Veteran's low back disability was a congenital or developmental defect for which service connection was prohibited.  See also 38 C.F.R. § 4.9 (2016).  Thus, the service connection claim for a low back disability was not reopened.  

The Board determined in its November 2008 decision that, although the Veteran had complained of; and been treated for; hypertension after his service separation, the most probative record evidence showed no etiological link between this disability and active service or any incident of service, including as due to a service-connected disability.

Hypertension Analysis

The Veteran is presumed to have been exposed to herbicides while in Vietnam.  38 U.S.C.A. § 1116 (West 2014).  Since the November 2008 Board decision, VA received the "Agent Orange Update 2012," which concluded that there was limited evidence of an association between herbicide exposure and hypertension.  Another study was conducted at the behest of former VA Secretary Eric Shinseki and has been interpreted as finding an association between hypertension risk and herbicide exposure and hypertension risk and military service in Vietnam.  U.S. Department of Veterans Affairs, Public Health; Army Chemical Corps Vietnam-Era Veterans Health; accessed at www.publichealth.va.gov/epidemiology/studies/vientnam-army-chemical-corps.asp.  This evidence is in the possession of VA and is constructively of record in the Veteran's appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

This evidence was not of record at the time of the 2008 Board decision; relates to the bases of the prior denial and creates a reasonable possibility of substantiating the claim.  As such, the evidence is new and material.  The claim is reopened.

With regard to the merits of the reopened claim, the Veteran has a current disability and an in-service injury (his exposure to herbicides).  The evidence is in relative equipoise with regard to the question of a nexus between the current disability and herbicide exposure.  Resolving reasonable doubt in the Veteran's favor.  The claim is granted.

Low Back Disability Analysis

The prior decisions with regard to the low back were premised on the absence of evidence linking a current disability to an injury in service.  At his hearing the Veteran reported an in-service injury to his back and submitted a statement from a service acquaintance who witnessed the injury and recalled that the Veteran had experienced back symptoms since that injury.  This new evidence pertains to the bases for the prior denial and also raises a reasonable possibility of substantiating the claim.  New and material evidence has been submitted and the claim is reopened.

Hearing Loss Analysis

The newly received evidence includes additional VA and private outpatient treatment records and examination reports, additional statements from the Veteran, and his December 2016 Board hearing testimony.  None of the newly received evidence shows that bilateral hearing loss may be related to active service or any incident of service.  At his hearing, the Veteran could not recall when his hearing loss began and there is no other evidence indicating that hearing loss began in service or is otherwise related to events, including the conceded noise exposure, in service.  In other words, the newly received evidence does not relate to the bases for the prior denial or raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the denied claims for service connection for bilateral hearing loss.  

Psychiatric Disability Other than PTSD

The Board finds that the evidence supports granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, as due to service-connected PTSD.  The Veteran essentially contends that his service-connected PTSD caused or aggravated his acquired psychiatric disability other than PTSD (variously diagnosed as major depression or major depressive disorder).  The Board agrees, finding that the record evidence reasonably supports an etiological relationship between the Veteran's service-connected PTSD and his major depressive disorder.  For example, on VA PTSD Disability Benefits Questionnaire (DBQ) in November 2012, the Veteran's complaints included a depressed mood, feelings of worthlessness, and poor concentration.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported difficulties with his daughter and grandson who had tried to hang himself.  The VA examiner opined that the Veteran's recurrent moderate major depression was "partly secondary to PTSD."  The Axis I diagnoses included recurrent moderate major depression.

The Veteran contends that his service-connected PTSD caused or aggravated (permanently worsened) his current major depressive disorder (or major depression).  The record evidence (VA PTSD examination in November 2012) supports the Veteran's assertions regarding an etiological relationship between his service-connected PTSD and his current major depressive disorder.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder as secondary to service-connected PTSD is warranted.

Increased Rating for PTSD

Laws and Regulations

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective April 13, 2007, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  As relevant to this appeal, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

On VA PTSD examination in June 2009, the Veteran's complaints included trouble sleeping and nightmares once or twice a month.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that many of the Veteran's psychological symptoms were related to alcohol abuse and ongoing problems with substance abuse (methamphetamines).  He also stated that the Veteran's reported depression was due to being laid off from work recently.  The Veteran still was married but was withdrawn socially.  

Mental status examination showed he was casually dressed, fairly groomed.  He had poor social skills; but was logical, coherent, and had relevant thoughts.  He also had signs of lethargy and psychomotor slowing, and had poor reasoning and judgment.  Although the Veteran described insomnia, he also said that this symptom had improved with medication.  The examiner concluded that the Veteran's PTSD was stable and remained moderately disabling.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnoses included chronic moderate PTSD.

On VA PTSD examination in May 2010, the Veteran's complaints included increased mood swings and nightmares 2-3 times a year.  The examiner reviewed the claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been married to his third wife for 21 years.  A recent drug screen had been positive for methamphetamines.  Although the Veteran reported significant anger and irritability, these complaints were related to an antisocial personality disorder and not PTSD.  The examiner also stated that the Veteran's significant depression was related to his health problems and substance abuse (methamphetamines and alcohol).  Mental status examination showed he was irritable, anxious, and used foul language; but was logical and coherent.  There were no hallucinations or current psychotic symptoms.  He was fully oriented, "somewhat restless and fidgety," and continued to have poor reasoning and judgment.  The examiner concluded that the Veteran's PTSD symptoms were similar to those he had reported at his June 2009 VA examination.  This examiner also concluded that there had been no significant change in the Veteran's PTSD symptoms since the June 2009 VA examination.  The GAF score was 50, indicating serious symptoms.  The Axis I diagnoses included chronic moderate PTSD.

On VA PTSD examination in November 2012, the Veteran's complaints included recent difficulties with his daughter and grandson.  The examiner reviewed the claims file, including his service treatment records and post-service VA treatment records.  He had been married to his wife for 21 years and had daily contact with his grandsons.  A depressed mood, anxiety, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships also were present.  The examiner stated that there had been "no significant worsening" of PTSD since the VA examination in May 2010.  This examiner also concluded that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The GAF score was 50.  The Axis I diagnoses included PTSD.

At the most recent VA PTSD examination in March 2016, the Veteran's complaints included nightmares twice a week, chronic sleep impairment, and considerable irritability.  The examiner reviewed the claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that, since his most recent VA examination, he had separated from his wife and was living with 2 grandsons and an ex-wife.  He noted that his former wife had medical problems.  His wife visited him every other weekend, but was currently living with her sister.  The Veteran also reported that he and his wife planned to divorce and he had few friends.  He often was "irritated with strangers, insulting them or inviting a physical altercation when he perceives provocation."  He had been arrested 2 years earlier for domestic violence after calling the police to have his daughter removed from his property.  "His grandson jumped in front of him and he pushed him out of the way and he was taken to jail."  The Veteran occasionally used marijuana.  His PTSD symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Mental status examination of the Veteran also showed he was irritable but cooperative, casually dressed, and normal speech.  The examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The diagnosis was PTSD.

At his hearing, the Veteran and his wife testified that he lead a reclusive existence.  He avoided leaving his house and experienced significant problems with concentration and memory.  He had left his last employment at the age of 62; but had had problems on the job do to fighting and impaired concentration.

To warrant a 70 percent rating there must be deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran has had significant difficulty in family relations with separations, domestic violence and other reports of dysfunction.  Examiners have found deficiencies in the areas of judgment and thinking.  He has also reported difficulties with work.  

The VA examiner found in June 2009 and in May 2010 that the Veteran's reported worsening symptoms mostly were related to his historical and ongoing substance abuse (methamphetamines and alcohol).  The examiner did not; however, opine whether the substance abuse was secondary to the service connected psychiatric disability.  Cf. Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  

The Board cannot; therefore, exclude the effects of the substance abuse from the effects of the service connected disability.  June 2009 VA examiner specifically found that the Veteran's service-connected PTSD was moderately disabling and stable, but has since provided GAFs that contemplate severe disability.  The Board concludes that the evidence is in at least equipoise as to whether the service connected PTSD causes deficiencies in most of the areas needed for a 70 percent rating.  Resolving reasonable doubt in the Veteran's favor, a 70 percent rating is granted.

The questions of entitlement to a rating in excess of 70 percent and TDIU are intertwined with the initial rating to be assigned in conjunction with the grant of service connection for major depression and hypertension; and are deferred pending adjudication of those issues.



ORDER

Entitlement to service connection for a psychiatric disability other than PTSD, namely major depressive disorder, is granted.

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for a low back disability is reopened.

As new and material evidence has been received, the previously denied claim of service connection for hypertension is reopened.

Service connection for hypertension is granted.

As new and material evidence has been received, the previously denied claim of service connection for bilateral carpal tunnel syndrome of the wrists, including as due to a service-connected disability, is reopened; to this extent only, the appeal is granted.

Entitlement to an increased rating of 70 percent for PTSD is granted.


REMAND

The Board's decision to reopen the claims for service connection for low back and carpal tunnel or peripheral neuropathy, entitles the Veteran to a new examination.  Shade.

The TDIU issue is inextricably intertwined with the remaining claims for service connection and the ratings assigned for the service connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred pending further AOJ action on remand regarding the Board's grant of service connection for major depressive disorder as secondary to service-connected PTSD.

With respect to the Veteran's reopened service connection claim for bilateral carpal tunnel syndrome of the wrists, including as due to a service-connected disability, the Board notes that, although the record evidence demonstrates that the Veteran currently experiences bilateral carpal tunnel syndrome of the wrists, there is no medical opinion regarding whether this current disability is related to active service or any incident of service, including as due to a service-connected disability.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his bilateral carpal tunnel syndrome of the wrists, including as due to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the period since 2015.  

2.  Schedule the Veteran for a VA examination to determine whether he has a current low back disability that at least as likely as not is caused or aggravated by an in-service injury.  A current disability is one shown at any time since 2009.

The examiner should note the Veteran's testimony and the report from a fellow service member reporting an injury while serving in Vietnam and ongoing symptoms since.  The examiner should opine whether these reports, if accepted, would be sufficient to link the current disability to the in-service injury.  If so, the examiner should opine whether there is any medical reason to reject these reports.

3.  Schedule the Veteran for an examination to determine whether he has current carpal tunnel syndrome or peripheral neuropathy that is as likely as not caused or aggravated by an in-service injury.

The examiner should opine whether the Veteran has early onset peripheral or diabetic neuropathy of the upper extremities.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


